Citation Nr: 1510637	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the issues of entitlement to service connection for migraine type headaches and a cervical spine disorder were included in the Veteran's appeal; however, a June 2013 rating decision granted service connection for both of these claims.  As such, they are not currently before the Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 


FINDINGS OF FACT

1.  The Veteran's current chronic lumbar spine strain is related to his military service.

2.  The Veteran's current tinnitus is related to his military service.



CONCLUSIONS OF LAW

1.  A lumbar strain was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

As noted above, the Veteran served on active duty from July 2005 to July 2009.  His service records show that he reported no difficulties with his ears at the time of his separation examination in June 2009.  However, shortly thereafter, the Veteran did report ringing of the ears in a February 2010 post-deployment assessment. 

In May 2010, the Veteran was afforded a VA audiological examination in connection with his tinnitus claim.  At that time, the examiner opined that the Veteran's tinnitus was more likely than not a result of his exposure to loud noise while in service.  In support of his opinion, the examiner noted that the Veteran's complaint of constant tinnitus was the pattern of tinnitus generally seen after acoustic trauma.  He then noted that the Veteran's history of noise exposure indicated that the largest dose of unprotected noise exposure, as well as protected noise exposure, was, by far, his military service.

The Veteran then underwent a second VA examination in March 2013.  That examiner opined that it was less likely than not that the tinnitus was related to service.  He opined that the Veteran's hearing was normal and noted that there had been no threshold shift while in service.  Finally, he noted that the Veteran's complaints of constant ear ringing since 2006 were refuted by the Veteran's denial of tinnitus in his post-deployment assessments.

While the May 2010 and March 2013 VA examiners' opinions are contradictory, the Board finds that the May 2010 examiner's opinion is more probative in this case.  In this regard, the May 2010 VA examiner noted that the Veteran had normal hearing, but found that the type of tinnitus that the Veteran had was the type of tinnitus found after acoustic trauma.  On the other hand, in her rationale, the March 2013 VA examiner did not address the Veteran's exposure to noise while in service or the notation regarding tinnitus on the 2010 post-deployment assessment, which indeed noted ringing of the ears.  Nor did she discuss how tinnitus due to acoustic trauma generally presents.  Instead, the May 2013 VA examiner appears to have based her opinion simply on the fact that tinnitus was not documented in the Veteran's service records.

The Board also finds that the Veteran has credibly and consistently stated that he has experienced tinnitus since his military service. 

In light of the foregoing evidence, the Board concludes that the evidence is at least in equipoise to show that the Veteran's current tinnitus is related to his noise exposure in service.  Accordingly, the Board finds that entitlement to service connection for tinnitus is warranted.


II.  Lumbar Spine Disorder

The Veteran's service records show that the Veteran reported no difficulties with his spine at the time of his separation examination in June 2009.  However, shortly thereafter, he reported having back pain in a February 2010 post-deployment assessment.  

A review of the Veteran's VA medical records shows that, in March 2010, he reported the onset of sudden back pain as well as a subsequent March 2010 injury to his back while in his garage.  However, as noted, the Veteran had already reported back pain in February 2010 prior to any post-service injury.  

Moreover, the Veteran has consistently and credibly stated that he injured his back while in Iraq, but could not seek contemporaneous treatment due to the nature of his deployment.  He testified at his June 2014 hearing that he sustained an injury to his back after jumping over a twelve to fifteen foot wall while in Iraq.  He also stated that he suffered from back pain generally as a result of carrying the weight of his 30 to 60 pound body armor in addition to his other gear.  The Veteran further testified that, although he did not seek medical treatment while in service, he continued to experience back pain and self-treat his lumbar spine disorder since his deployments to Iraq.

The Veteran was afforded a VA examination in May 2010 in connection with his claim for service connection for a lumbar spine disorder.  During that examination, he was diagnosed with a chronic lumbar spine strain.  The examiner noted that the Veteran had worn individual body armor for a year and a half straight, yet also observed that he was functioning with normal activities at home and that no deficits were found at the time of the examination.  He did not render any opinion regarding the etiology of the diagnosed chronic lumbar spine strain.

The Board finds that the Veteran's credible testimony regarding his lumbar spine symptoms since his deployments to Iraq, when considered in connection with the May 2010 VA examiner's diagnosis of chronic lumbar strain and specific notation of the length of time that the Veteran wore individual body armor, is persuasive in this case.  The Board concludes that the evidence is at least in equipoise to show that the Veteran's current lumbar spine disorder is related to his military service.










ORDER

Service connection for chronic lumbar spine strain is granted.

Service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


